DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. 
Priority
This application claims no domestic or foreign priority.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 recites – “The non-transitory, computer-readable storage medium of claim 1”
	Claim 15 recites the limitation "The non-transitory, computer-readable storage medium of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. However, claim 1 discusses about a method not a “non-transitory computer readable storage medium”. Thus, this is unclear and indefinite. 
For the purpose of examining using broadest reasonable interpretation it is interpreted to be dependent on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are directed to an abstract idea. The claims does /do not include additional elements that are enough to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea and/or determine the integration into practical implementation.
Claims 1-20 all pertain to statutory classes. (Step 1).
Claims 1-20 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve collecting all asset related sensor data and using that data for further mathematical analysis for anomaly checking process. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of processing sensor data using mathematical and machine learning model for further anomaly detection.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A method for performing seasonality-compensated prognostic- surveillance operations for an asset, comprising:  
obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset; 
 identifying seasonality modes in the time-series sensor signals;
  determining frequencies and phase angles for the identified seasonality modes; 
 using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals;  
applying an inferential model to the seasonality-compensated time-series sensor signals to detect incipient anomalies that arise during operation of the asset; and  
when an incipient anomaly is detected, generating a notification regarding the anomaly.  
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: senor and asset.
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “sensor data”. These are just very generic equipment to collect data which is nothing but an extra solution activity. 
“obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset;” - is nothing but mere data collection from some assets.
“identifying seasonality modes in the time-series sensor signals;”- this is just analyzing data and get some results using sensor data.
“determining frequencies and phase angles for the identified seasonality modes;” – This is nothing but a mathematical calculation to find out certain parameter.
“using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals;” – This is nothing but a mathematical calculation again to separate certain parameters.

“applying an inferential model to the seasonality-compensated time-series sensor signals to detect incipient anomalies that arise during operation of the asset; and”– This is nothing but a mathematical calculation again to separate certain parameters.
“when an incipient anomaly is detected, generating a notification regarding the anomaly.”- This is an insignificant post solution activity by sending a notification signal related to the anomaly. 
To clarify the identified abstract idea in claim 9, the pertinent portion pertaining to abstract idea is bolded.
Claim 9: A non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for performing seasonality-compensated prognostic-surveillance operations for an asset, the method comprising: 
 obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset; 
identifying seasonality modes in the time-series sensor signals; 
determining frequencies and phase angles for the identified seasonality modes;  
using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals;
 applying an inferential model to the seasonality-compensated time-series sensor signals to detect incipient anomalies that arise during operation of the asset; 
and when an incipient anomaly is detected, generating a notification regarding the anomaly.
	Claim 9 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 9 has additional elements of: senor and asset.
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “sensor data”. These are just very generic equipment to collect data which is nothing but an extra solution activity. 
“obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset;” - is nothing but mere data collection from some assets.
“identifying seasonality modes in the time-series sensor signals;”- this is just analyzing data and get some results using sensor data.
“determining frequencies and phase angles for the identified seasonality modes;” – This is nothing but a mathematical calculation to find out certain parameter.
“using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals;” – This is nothing but a mathematical calculation again to separate certain parameters.
“applying an inferential model to the seasonality-compensated time-series sensor signals to detect incipient anomalies that arise during operation of the asset; and”– This is nothing but a mathematical calculation again to separate certain parameters.
“when an incipient anomaly is detected, generating a notification regarding the anomaly.”- This is an insignificant post solution activity by sending a notification signal related to the anomaly. 
To clarify the identified abstract idea in claim 17, the pertinent portion pertaining to abstract idea is bolded.
Claim 17: A system that performs seasonality-compensated prognostic- surveillance operations for an asset, comprising:  
at least one processor and at least one associated memory; and a prognostic-surveillance mechanism that executes on the at least one processor, wherein during operation, the prognostic-surveillance mechanism:  
obtains time-series sensor signals (S1) gathered from sensors in the identifies seasonality modes in the time-series sensor signals; 
 determines frequencies and phase angles for the identified uses the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce applies an inferential model to the seasonality-compensated time- series sensor signals to detect incipient anomalies that arise during operation of the asset; and  
when an incipient anomaly is detected, generates a notification regarding the anomaly.  
Claim 17 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 17 has additional elements of: senor, processor and asset.
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “sensor data”. These are just very generic equipment to collect data and do mathematical calculation using the processor which is nothing but an extra solution activity. 
“obtains time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset;” - is nothing but mere data collection from some assets.
“identifies seasonality modes in the time-series sensor signals;”- this is just analyzing data and get some results using sensor data.
“determines frequencies and phase angles for the identified seasonality modes;” – This is nothing but a mathematical calculation to find out certain parameter.
“uses the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals;” – This is nothing but a mathematical calculation again to separate certain parameters.
“applies an inferential model to the seasonality-compensated time-series sensor signals to detect incipient anomalies that arise during operation of the asset; and”– This is nothing but a mathematical calculation again to separate certain parameters.
“when an incipient anomaly is detected, generating a notification regarding the anomaly.”- This is an insignificant post solution activity by sending a notification signal related to the anomaly. 
Claims 2-8, 10-16 and 18-20 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-8, 10-16 and 18-20 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
	The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claims 1,9 and 17 8, the claims only recite collection of various sensor data from assets and performing mathematical analysis on those data using different mathematical models (such as –inferential model, Multivariate state estimation, Heaviside step function). All the limitations are very generic and broad and do not represents anything special and uncommon.
Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing sensor data such as improving the detection system or any major step after notification is received   or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1,3,8-9,11 and 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Saini et al. (US 20180039898 A1)) (hereinafter Saini) as evidenced by Reegen et al. (“Frequency- and phase-resolved significance in Fourier space, Institute for Astronomy, Universität Wien, Türkenschanzstraße 17, 1180 Vienna, Austria e-mail: reegen@astro.univie.ac.at,  March 2007”) (hereinafter Reegen).
 Regarding independent claim 1, Saini teaches a method for performing seasonality-compensated prognostic- surveillance operations for an asset, comprising (Para[0004], “anomaly detection using historic time series data” using “seasonality”): obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset (Abstract ,Para [0039], “ In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120 a or another”,  device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user”); identifying seasonality modes in the time-series sensor signals (Abstract, “A seasonal pattern is extracted from the set of time series data and the extracted seasonal pattern is filtered from the set of time series data”); determining frequencies and phase angles for the identified seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Also based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12- “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles.”); using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameter which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”);applying an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and  when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “ The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”).  
Regarding independent claim 9, Saini teaches a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for performing seasonality-compensated prognostic-surveillance operations for an asset, the method comprising (Para[0004], “anomaly detection using historic time series data” using “seasonality”): obtaining time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset (Abstract ,Para [0039], “ In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120a or another”,  device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user.”) ; identifying seasonality modes in the time-series sensor signals (Abstract, “A seasonal pattern is extracted from the set of time series data and the extracted seasonal pattern is filtered from the set of time series data”); determining frequencies and phase angles for the identified seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Also based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12 – “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles.”); using the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameter which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”);applying an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and  when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “ The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”) .
Regarding independent claim 17, Saini teaches a system that performs seasonality-compensated prognostic- surveillance operations for an asset, comprising (Para[0004], “anomaly detection using historic time series data” using “seasonality”): at least one processor (Fig 1, 116)  at least one associated memory (Fig 7 ,712); and  a prognostic-surveillance mechanism that executes on the at least one processor, wherein during operation, the prognostic-surveillance mechanism: obtains time-series sensor signals (S1) gathered from sensors in the asset during operation of the asset (Abstract ,Para [0039], “ In some cases, the historic time series data is received into anomaly detection system from devices (e.g., user device 120a or another”,  device associated with a user) through interface engine 112 and the historic time series data includes metrics of interest to the user.”) ; identifies seasonality modes in the time-series sensor signals (Abstract, “A seasonal pattern is extracted from the set of time series data and the extracted seasonal pattern is filtered from the set of time series data”); determines frequencies and phase angles for the identified seasonality modes (Para [0024], “In some implementations, the technology first extracts repeating seasonal patterns from the time series data to order to determine which pattern should be targeted by the seasonality filter. In some cases, the technology analyzes and decomposes historic time series data to extract repeating seasonal patterns. In doing so, variation in the time series data is represented as a combined contribution of various frequencies.” Also based on Para [0043], a periodogram representing the seasonality of the time series data in Fig 2 A. A periodogram can represent the phase angle uniformly distributed as evidenced by Reegen (Please check Page 1367, left col, 1st Para, Fig 12 – “Periodogram (green). The simulated time series represent pure signal without noise at uniformly distributed phase angles.”); uses the determined frequencies and phase angles to filter out the seasonality modes from the time-series sensor signals to produce seasonality- compensated time-series sensor signals (Para [0025], “The filtering approach disclosed here allows these problematic seasonal periods to be removed from the time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameter which accurately predict expected ranges for metrics even when the time series data exhibits longer seasonal patterns.”); applies an inferential model to the seasonality-compensated time-series sensor signals (Para [0005], “In further respects, the disclosed anomaly detection technology filters contributions of prominent seasonal patterns from the historic time series data used to train a predictive model. Doing so allows the predictive model to estimate fewer parameters that are more accurate due to the historic time series data being simplified.”) to detect incipient anomalies that arise during operation of the asset (Para [0005], “In doing so, the technology may filter the new time series data like the historic time series data used to train the predictive model. In some cases, the technology retrains the predictive model after analyzing the time series data for anomalies by adjusting parameters of the model to account for the new time series data.”); and  when an incipient anomaly is detected, generating a notification regarding the anomaly (Para [0005], “ The technology can use the trained predictive model to analyze new time series data and generate at least one alert when at least one value falls outside of expected ranges predicted by the predictive model.”) .

Regarding claim 3 and 11 Saini teaches limitations of claim 1 and 9 respectively.
	 Saini further teaches wherein prior to obtaining time-series sensor signals, the method further comprises training the inferential model by:  obtaining optimal time-series sensor signals gathered from sensors in the asset during optimal, error-free operation of the asset (Para [0025], “time series data prior to generating a predictive model. By analyzing the frequency domain of the time series data and filtering higher prominent seasonal patterns out of the time series data prior to training the predictive model, the technology can generate models with relatively few parameter which accurately predict (i.e. error free) expected ranges for metrics even when the time series data exhibits longer seasonal patterns”); identifying seasonality modes in the optimal time-series sensor signals;
determining associated frequencies and phase angles for the identified seasonality modes; using the determined frequencies and phase angles to filter out the seasonality modes from the optimal time-series sensor signals to produce seasonality-compensated optimal time-series sensor signals (Para [0055], “This is conventionally an input from the user, however, seasonality information from the frequency domain analyzer 114 can be provided to predictive modeling component 120 to set the
seasonal time, m”); and training the model using the seasonality-compensated optimal time-series sensor signals (Para [0058], “training the model’).  
Regarding claim 8 and 16 Saini teaches limitations of claim 1 and 9 respectively.
	 Saini further teaches wherein the incipient anomalies comprise indicators of an impending failure of the asset (Para [0001], “These parameters are used to predict future values of metrics, which are then used as reference points for anomaly detection.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 2,7,10,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of Hu et al. (US 20090295561 A1) (hereinafter Hu). 
Regarding claim 2,10 and 18 Saini teaches wherein applying the inferential model to the seasonality-compensated time-series sensor signals involves: using the inferential model to generate estimated values for the seasonality-compensated time-series sensor signals (Para [0020], “Furthermore, the complexity of predictive models generated when utilizing time series data of higher granularity presents a challenge due to required computer resources. Using conventional approaches, the number of parameters required to be estimated greatly increases when predictive modeling techniques designed for data having daily granularity are extended for hourly data. For example, a typical predictive model with daily granularity and a seasonal period of one week may only require 9 parameters to be estimated, but generating a model in the same way for data with hourly granularity may require 170 parameters to be estimated.”); 
 performing a pairwise differencing operation between actual values and the estimated values for the seasonality-compensated time-series sensor signals to produce residuals (Para [0023], “The system can first filter received measurements of metrics using the seasonality filter to generate a set of filtered measurements. The system can tune the seasonality filter to remove variations in the time series data which correspond to a specified seasonal pattern. The system can then compare the filtered measurements to the expected values (i.e. actual value) for the metrics.” Also based on Para [0059], “The predictive modeling component 120 can compare the filtered time series data to these expected ranges in order to detect anomalies by identifying deviations from the expected ranges.”); 
	Saini is silent with regards to performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset.  
	Hu teaches performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset (Para [0091], “The residuals are input to module 260, which performs decisioning on the residuals to discern and report any inferred fault diagnostics. There are two optional inputs to the decision-making module 260. The first of these inputs 212 is from the internal information module 211 and comprises processed internal information. The processed internal information includes, by way of example and not limitation, physics-based models and relationships that are known to exist among and between the actual sensor values 210. These values are input to the internal information module from the actual sensor values 210. The second of these inputs 214 is from the external information module 213 and comprises collected and processed external information that includes, by way of example and not limitation, plant information, entered automatically or manually, concerning operator notes, plant power supply parameters such as power quality, temporary change to equipment operating points, and environmental factors. The fault diagnostic may include, by way of example and not limitation, such well-known statistical techniques as the sequential probability ratio test (SPRT)”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement performing a sequential probability ratio test on the residuals to detect the incipient anomalies that arise during operation of the asset as taught by Hu into the anomaly detection system of Saini since the technique of Hu is well known method applied on anomaly detection. One of ordinary skill in art would appreciate usage of this technique of using sequential probability test facilitate utilizing less data to optimize the process and come to reliable conclusion of anomaly detection (Hu, Para [0089]- [0092]).

Regarding claim 7 and 15 Saini teaches the limitations of claim 1.
	Saini is silent with regards to wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model.  
	Hu teaches wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model (Para [0053], and [0116]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model as taught by Hu into the anomaly detection system of Saini since the technique of Hu is well known method applied on anomaly detection. One of ordinary skill in art would appreciate usage of this technique of using sequential probability test facilitate utilizing less data to optimize the process and come to reliable conclusion of anomaly detection (Hu, Para [0089]- [0092]).
Claims 4-5, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of Baraniuk et al. (US 20070027656 A1) (hereinafter Baraniuk) and further in view of Niktin et al.(  US 2013/0339418 Al) (hereinafter Nikitin).
Regarding claim 4,12 and 19 Saini teaches the limitations of claim 1,9 and 17 respectively.
	Saini is silent with regards to wherein identifying the seasonality modes in the time-series sensor signals involves:  determining serial correlations for the time-series sensor signals;  decomposing the serial correlations into an envelope of overlapping sinusoids;  using the envelope of overlapping sinusoids to construct a corresponding Fourier composite (S2);  determining a magnitude-squared coherence between S1 and S2; and  applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode.  
	Baraniuk teaches wherein identifying the seasonality modes in the time-series sensor signals involves:  determining serial correlations for the time-series sensor signals (Para [0008], intra signal correlation. Also, Para [0033] discusses about correlation); decomposing the serial correlations into an envelope of overlapping sinusoids; using the envelope of overlapping sinusoids to construct a corresponding Fourier composite (S2) (Para [0051], Fourier coefficients for each signal. Para [0101], Fourier composite”); determining a magnitude-squared coherence between S1 and S2 (Para [0021], Para [0206]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Fourier composite signal and coherence between signal as taught by Baraniuk into the anomaly detection technique of Saini since the technique of Baraniuk is applied on anomaly detection in sensor system. Therefore, this technique of using compressed sensing would facilitate less processing time and strength and facilitate the efficient operation of the process (Baraniuk, Para [0022] – [0025]).
	The combination of Baraniuk and Saini is silent with regards to applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode.  
	Nikitin teaches applying a Heaviside step function to the magnitude-squared coherence to produce N steps, wherein each step is associated with a seasonality mode (Para [0631], Heaviside function, Para [0411]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Heaviside step function as taught by Nikitin into the anomaly detection technique of Saini as modified by Baraniuk since the technique of Niktin is applied on anomaly detection in sensor system. Therefore, this technique of using Heaviside step function in calculation would facilitate a better interference reduction method and noise signal handling method for overall signal processing system (Nikitin, Para [0040] – [0042]).

Regarding claim 5,13 and 20 the combination of Saini, Baraniuk and Nikitin teaches the limitations of claim 4,12 and 19 respectively.
	The combination of Saini and Baraniuk is silent with regards to computing a CPSD of Si and S2; and  for each step i of the N steps produced by the Heaviside step function, performing the following operations, retrieving a maximum magnitude-squared coherence for step i, determining a frequency associated with the maximum magnitude-  squared coherence, and  using the computed CPSD to determine a phase angle associated with the determined frequency .	Nikitin teaches computing a CPSD of Si and S2; and  for each step i of the N steps produced by the Heaviside step function ( Para[0138], and Fig 83), performing the following operations, retrieving a maximum magnitude-squared coherence for step i, determining a frequency associated with the maximum magnitude- squared coherence, and  using the computed CPSD to determine a phase angle associated with the determined frequency (Para[0634], phase at equation 89) .	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Heaviside step function as taught by Nikitin into the anomaly detection technique of Saini as modified by Baraniuk since the technique of Niktin is applied on anomaly detection in sensor system. Therefore, this technique of using Heaviside step function in calculation would facilitate a better interference reduction method and noise signal handling method for overall signal processing system (Nikitin, Para [0040] – [0042]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Saini in view of John et al (“How to calculate phase shift ", March 2018) (hereinafter John). 
Regarding claims 6 and 14 Saini teaches the limitations of claim 1 and 9 respectively.
	Saini is silent with regards to using the determined frequencies and phase angles to filter out the seasonality modes, the method further comprises converting each phase angle into a corresponding lead/lag time by dividing each phase angle by an associated frequency.  
	John teaches using the determined frequencies and phase angles to filter out the seasonality modes, the method further comprises converting each phase angle into a corresponding lead/lag time by dividing each phase angle by an associated frequency (Page 3, “calculating phase shift”, The equation of ps and pd is rearrangeable and can present the equation claimed in this application).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement calculating phase shift from phase angle as taught by John into the frequency determination of Saini as modified by Baraniuk since the technique of John is applied on basic frequency calculation. Therefore, this technique of utilizing frequency to derive the calculation of phase shift further helps with the calculation process using the available data.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
James et al. (US 20030018928 A1) – This art teaches the anomaly detection using time correlated sensor data.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/5/2022